                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 THE BURLINGTON INSURANCE                                                                   Plaintiff
 COMPANY

 v.                                                         Civil Action No. 3:17-CV-00586-RGJ

 GREENWOOD ROLLERDROME, INC.                                                             Defendant

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Plaintiff’s Motion for Summary Judgment. [DE

26]. Briefing is complete. [DE 27; DE 28]. The Court issued a sua sponte order requesting

additional briefing on the exercise of discretionary jurisdiction under the Declaratory Judgment

Act. [DE 33]. The parties filed the requested briefs and responses. [DE 34; DE 35; DE 36; DE

37]. The matter is ripe. For the reasons below, the Court will exercise its discretionary jurisdiction

to entertain this declaratory judgment, and GRANT Plaintiff’s Motion for Summary Judgment

[DE 26].

                                     I.      BACKGROUND

       Greenwood Rollerdrome, Inc. (“Greenwood”) operated a bingo hall in Louisville. [DE 1

at 1–2, ¶ 3]. Stephanie Walker (“Walker”), a Greenwood patron, filed suit in Jefferson County

Circuit Court alleging that Greenwood negligently failed to install and maintain reasonable and

necessary safety features in its parking lot (the “Kentucky suit”). [DE 15-3 at 167, ¶ 11].

According to the Complaint, Walker was in the bingo hall parking lot one evening when “an

unidentified man approached her and shoved a firearm into her head, forcing her over into the

passenger seat as he drove the car away from the parking lot [where he] proceeded to carjack,

kidnap, sexually assault, and sodomize [her].” [DE 15-3 at 167, ¶¶ 8–9].

                                                  1
        Greenwood held a Commercial General Liability insurance policy (the “Policy”) from The

Burlington Insurance Company (“TBIC”) for the period at issue. [DE 1 at 2, ¶ 6]. Greenwood

notified TBIC of the Kentucky suit and TBIC undertook Greenwood’s defense under a reservation

of rights. Id. at 3, ¶¶ 13–14. TBIC then brought this action, seeking a declaratory judgment that

the Kentucky suit cannot support liability for TBIC under the Policy. Id. at 6, ¶ 24. TBIC moved

for summary judgment. [DE 26].

        TBIC argues that it need not defend Greenwood under Coverage A (“Bodily Injury”) and

Coverage B (“Personal and Advertising Injury”) because the Policy contained an “Exclusion for

Assault, Battery or Other Physical Altercation” (the “Assault and Battery Exclusion”), which

precludes liability on TBIC’s part. [DE 26-1 at 201–11]. Greenwood, conversely, argues that the

Policy covers at least some claims in the Kentucky suit. Greenwood asserts that coverage should

not be denied even if the Assault and Battery Exclusion applies, under the doctrines of reasonable

expectations and illusory coverage. [DE 27 at 218–22].

        Before addressing TBIC’s summary judgment motion, the Court must determine whether

to exercise jurisdiction under the Declaratory Judgment Act. TBIC moves the Court to retain

jurisdiction. [DE 34 at 250]. Greenwood moves the Court to reject it. [DE 35 at 255].

                           II.     DECLARATORY JUDGMENT ACT

        Under the Declaratory Judgment Act, a federal court “may declare the rights and other

legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).1 While the

Act authorizes district courts to exercise jurisdiction, it does not mandate or impose a duty to do

so. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004). The Act


1
   The Act does not provide an independent basis for subject matter jurisdiction. Wilton v. Seven Falls Co.,
515 U.S. 277, 286-87 (1995); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950). Thus, an
action brought under the Declaratory Judgment Act must invoke an independent basis for federal
jurisdiction. Here, the independent basis for subject matter jurisdiction is diversity.
                                                     2
confers on the “federal courts unique and substantial discretion in deciding whether to declare the

rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).

        This court considers five factors (the “Grand Trunk factors”) to determine whether the

exercise of Declaratory Judgment Act jurisdiction is appropriate. Grand Trunk W.R.R. Co. v.

Consol. Rail Co., 746 F.2d 323, 326 (6th Cir. 1984) (internal quotation marks omitted). The Court

must balance the five factors and “[t]he relative weight of the underlying considerations of

efficiency, fairness, and federalism will depend on facts of the case.” Id. at 563; W. World Ins.

Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014).

        1.      Whether the declaratory action would settle the controversy and
                clarify the legal relations.

        The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case

that if a declaratory judgment will settle the controversy, . . . it will clarify the legal relations in

issue,” the inquiries required by these two factors often overlap substantially. United Specialty

Ins. Co. v. Cole's Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing Flowers, 513 F.3d at 557;

Bituminous, 373 F.3d at 814; and Northland Ins. Co. v. Stewart Title Guar. Co., 327 F.3d 448, 454

(6th Cir. 2003)).

        There are two lines of cases in the Sixth Circuit. Cole’s Place, Inc., 2018 WL 1914731 at

*4 (citing Flowers, 513 F. 3d at 555). “One line of cases approved of declaratory actions because

they can ‘settle the insurance coverage controversy,’ while a second line of cases disapproved of

declaratory actions because while they ‘might clarify the legal relationship between the insurer

and the insured, they do not settle the ultimate controversy.’” Id. (quoting Flowers, 513 F.3d at

555).

                                                   3
        The parties agree this matter falls into the first line of cases [DE 34 at 4; DE 35 at 2], that

is, “a technical or legal issue is [ ] at the heart of the coverage controversy, and to the extent the

facts of the underlying case matter, they are undisputed.” Emplrs. Ins. Co., 2011 WL 2119360, at

*6. It is undisputed that the plaintiff in the Kentucky suit was assaulted in the bingo hall parking

lot. It is also undisputed that whether assault occurred is not before the state court. Rather, the

plaintiff in the Kentucky suit has sued Greenwood for alleged failure to install and maintain

reasonable and necessary safety features. Thus, the issue there is whether Greenwood negligently

failed to protect the patron plaintiffs, not (as in the present suit), whether some claims in the

Kentucky suit arose out of a “carjacking and kidnapping.” [DE 15-3 at 167, ¶ 9].

        In this action, liability is established under the Personal and Advertising Injury Coverage

portion of the Policy because kidnapping is a type of detention. This issue is not present in the

Kentucky suit, but only here between the insured and insurer. As a result, this declaratory

judgment action will “settle the controversy,” as it resolves the dispute between the insurer and

insured over who will pay for the state-court litigation. See, e.g., W. World Ins. Co. v. Hoey, 773

F.3d 755, 760–61 (6th Cir. 2014). The first two factors therefore support jurisdiction.

        2.      Whether the declaratory remedy is being used merely for the purpose
                of procedural fencing or to provide an arena for a race for res judicata.

        The third factor considers “whether the use of the declaratory judgment action is motivated

by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

The Sixth Circuit seldom finds procedural fencing if the declaratory-plaintiff filed after the start

of litigation in state court. Cole's Place, 936 F.3d at 399. The Kentucky suit was filed on August

17, 2017. [DE 15-3]. This action was filed on September 25, 2017. [DE 1]. “[W]hen the plaintiff

has filed his claim after the state court litigation has begun, [the Sixth Circuit] ha[s] generally given

the plaintiff ‘the benefit of the doubt that no improper motive fueled the filing of [the] action.’”

                                                   4
Id. (fourth alteration in original) (quoting Bituminous, 373 F.3d at 814). This factor supports

jurisdiction.

          3.     Whether the use of a declaratory action would increase friction
                 between our federal and state courts and improperly encroach upon
                 state jurisdiction.

          The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

friction between federal and state courts” and is broken into three sub-factors. Flowers, 513 F.3d

at 559.

          The first sub-part “focuses on whether the state court’s resolution of the factual issues in

the case is necessary for the district court’s resolution of the declaratory judgment action.”

Flowers, 513 F.3d at 560. As discussed above, any factual determinations the Court may have to

make about the Policy's Assault and Battery Exclusion will not overlap with those at issue in the

Kentucky suit. The first sub-factor therefore supports jurisdiction.

                 a. Whether the State Trial Court is in a Better Position to Evaluate Those Factual
                    Issues than is the Federal Court.

          The second sub-part examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Id. The Sixth Circuit has “found that ‘issues of

insurance contract interpretation are questions of state law with which the Kentucky state courts

are more familiar and, therefore, better able to resolve.’” Id. (quoting Travelers Indemnity Co. v

Bowling Green Prof. Assoc., 495 F.3d 266, 273 (6th Cir. 2007)). The questions that would arise

here do not, however, do not involve novel issues of Kentucky law. See Cole’s Place, 2018 WL

1914731, at *8.

          Determining whether TBIC has an obligation to Greenwood under the Policy requires

addressing whether a violent kidnapping by a third-party qualifies as a “[f]alse arrest, detention or

imprisonment” under the Personal and Advertising Injury Coverage clause; and, if so, whether the

                                                   5
illusory coverage doctrine prevents applying the exclusion. While it appears no Kentucky court

has addressed the illusory coverage doctrine for an assault and battery exclusion, the Kentucky

Court of Appeals has addressed this doctrine in the context of exclusions in general. See Ritchie

v. Turner, 547 S.W.3d 145, 149 (Ky. App. 2018). Thus, the Federal Court can apply the doctrine

of illusory coverage to the undisputed factual situation and Policy here. The second sub-factor

therefore is neutral and does not weigh heavily in the balance. Cole's Place, 936 F.3d at 401.

               b. Whether There is a Close Nexus Between Underlying Factual and Legal Issues
                  and State Law and/or Public Policy, or Whether Federal Common or Statutory
                  Law Dictates a Resolution of the Declaratory-Judgment Action.

       The third sub-part “focuses on whether the issue in this federal action implicates important

state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

Kentucky state courts are “more familiar and, therefore, better able to resolve” interpretation of

insurance contracts. Id. Even when the state law is not difficult to apply, the Sixth Circuit has

usually found “that the interpretation of insurance contracts is closely entwined with state public

policy.” Cole’s Place, 936 F.3d at 400 (citing e.g., Flowers, 513 F.3d at 561 and Travelers, 495

F.3d at 273). Because this action involves an interpretation of a Kentucky insurance contract, the

third sub-factor counsels against jurisdiction.

       4.      Whether there is an alternative remedy which is better or more effective.

       The fifth and final factor asks “whether there is an alternative remedy which is better or

more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. Kentucky law

provides a declaration of rights procedure, under KRS § 418.040. Mass. Bay Ins. Co. v. Christian

Funeral Dirs., Inc., No. 18-5267, 2018 WL 6787945, at *8 (6th Cir. Dec. 26, 2018). The Sixth

Circuit has held that, “[i]n many ways, this alternative would have been better.” Flowers, 513

F.3d at 562. Specifically,“[t]he Kentucky courts are in a superior position to resolve undecided



                                                  6
questions of state law,” and “Kentucky courts might also have been able to combine the two actions

so that all issues could be resolved by the same judge.” Id.

        On the other hand, “given that Kentucky precedent provides clear guidance as to the

resolution of the legal issue presented, it cannot be said that the district court [is] a clearly inferior

forum to resolve the issue” in this case. Id. This is because TBIC would have needed to join the

underlying state action and then wait until a resolution of liability before determining its

obligations toward Greenwood. “Such a delayed alternative would be worse, not better, than

seeking a federal declaratory judgment.” Id. When faced with the same conflicting alternative

remedies in Flowers, the Sixth Circuit held that this factor “counsel[s] against exercising

jurisdiction . . . [h]owever, it does not counsel so strongly against exercising jurisdiction that”

exercising jurisdiction would constitute an “abuse[ ] [of] discretion.” Id. at 562–63. For these

reasons, overall, the fifth Grand Trunk factor weighs against exercising jurisdiction.

        5.      Balancing the Grand Trunk factors.

        As noted above, the Sixth Circuit has never suggested the relative weight of the factors;

instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and

federalism will depend on facts of the case.” Cole's Place, 936 F.3d at 396 (citing Hoey, 773 F.3d

at 759). Further,“[t]he essential question is always whether [the court] has taken a good look at

the issue and engaged in a reasoned analysis of whether issuing a declaration would be useful and

fair.” Id. (citing Hoey, 773 F.3d at 759)(citation omitted). Having evaluated those factors, the

first two factors support exercising jurisdiction, as does one of the sub-factors of the third factor.

Because of the importance of these factors and the well-established law on these legal issues, the

exercise of the Court’s discretionary jurisdiction is appropriate.




                                                    7
                                    III.    SUMMARY JUDGMENT

       Summary judgment is required when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

party bears the burden of specifying the basis for its motion and showing the lack of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the nonmoving party must produce specific facts showing a material issue of

fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Factual differences

are not considered material unless the differences are such that a reasonable jury could find for the

party contesting the summary judgment motion. Id. at 252.

       The Court must view the evidence and draw all reasonable inferences in a light most

favorable to the nonmoving party. Williams v. Int’l Paper Co., 227 F.3d 706, 710 (6th Cir. 2000).

But the nonmoving party must do more than show some “metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead,

the nonmoving party must present specific facts showing that a genuine factual issue exists by

“citing to particular parts of materials in the record” or by “showing that the materials cited do not

establish the absence . . . of a genuine dispute[.]” Shreve v. Franklin Cty., Ohio, 743 F.3d 126,

136 (6th Cir. 2014). “The mere existence of a scintilla of evidence in support of the [nonmoving

party’s] position will be insufficient; there must be evidence on which the jury could reasonably

find for the [nonmoving party].” Liberty Lobby, 477 U.S. at 252.

       In duty-to-defend cases, “a court should determine at the outset of litigation whether an

insurance company has a duty to defend its insured by comparing the allegations in the underlying

complaint with the terms of the insurance policy.” Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d

503, 507 (6th Cir. 2003) (applying Kentucky law) (emphasis added). The interpretation of an



                                                  8
insurance contract is a matter of law. Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d 503, 507 (6th

Cir. 2003) (citing Stone v. Ky. Farm Bureau Mut. Ins. Co., 34 S.W.3d 809, 810 (Ky. App. 2000)).

“To ascertain the construction of an insurance contract, one begins with the text of the policy

itself.” Pryor v. Colony Ins., 414 S.W.3d 424, 430 (Ky. App. 2013). “The words employed in

insurance policies, if clear and unambiguous, should be given their plain and ordinary meaning.”

Nationwide Mut. Ins. Co. v. Nolan, 10 S.W.3d 129, 131 (Ky. 1999). “[T]he terms should be

interpreted in light of the usage and understanding of the average person.” Stone, 34 S.W.3d at

811 (citing Fryman v. Pilot Life Ins. Co., 704 S.W.2d 205 (Ky. 1986)).

       TBIC argues that the injuries suffered by the plaintiff in the Kentucky suit arose from an

assault, battery or other physical altercation, and that the Assault and Battery Exclusion therefore

precludes TBIC’s liability under both Coverage A (“Bodily Injury”) and Coverage B (“Personal

and Advertising Injury”). [DE 26-1 at 201–11; DE 28 at 228]. The Assault and Battery Exclusion

includes identical exclusions for Coverage A and B and reads:

       EXCLUSION –            ASSAULT,       BATTERY         OR     OTHER       PHYSICAL
       ALTERCATION

       D. This insurance does not apply to:
       a. Assault, Battery Or Other Physical Altercation

       “Bodily injury” or “property damage”
       ...
       E. This insurance does not apply to:
       z. Assault, Battery Or Other Physical Altercation
       “Personal and advertising injury”:
       (1)     Expected or intended from the standpoint of any insured.
       (2)     Arising in whole or in part out of any “assault” or “battery” committed or
       attempted by any person.
       (3)     Arising in whole or in part out of any act or omission in connection with
       avoiding, preventing, suppressing or halting any actual or threatened “assault” or
       “battery.”
       (4)     Arising in whole or in part out of any actual or threatened verbal or physical
       confrontation or altercation committed or act or omission in connection with



                                                 9
       avoiding, preventing, suppressing or halting any actual or threatened verbal or
       physical confrontation or altercation.
       ...
       H. The following are added to the Definitions Section of this policy:

           “Assault” means any attempt or threat to inflict injury upon the person of
       another, or any display of force such as would give a person reason to fear or expect
       immediate bodily harm.
           “Battery” means physical contact with a person without his or her consent that
       entails some injury or offensive touching.

       G. The exclusions added in paragraphs D, E and F of this endorsement apply to all
       acts or omissions, including any act or omission in responding to or failing to
       respond or render aid, medical or otherwise, to any victim of the "assault" or
       "battery" or physical confrontation or altercation, and all theories of liability (direct
       or vicarious) asserted against any insured, including but not limited to all theories
       of negligence, gross negligence, recklessness or intentional tort and shall not be
       subject to any severability or separation of insureds provision in the policy.

[DE 28-3 at 238] (emphasis added).

       Greenwood argues that because some claims in the Kentucky suit arose out of a “carjacking

and kidnapping,” [DE 15-3 at 167], liability is established under Coverage B (“Personal and

Advertising Injury”) as kidnapping is a type of detention. [DE 27 at 218–19]. Greenwood further

argues that coverage should not be denied even if the exclusion applies, under the doctrines of

reasonable expectations and illusory coverage. Id. at 219-222.

       1. The Assault and Battery Exclusion applies and TBIC need not defend or
          indemnify Greenwood under Coverage A (“Bodily Injury”).

       Coverage A insures Greenwood against claims for “bodily injury.” Walker, who was

sexually assaulted, suffered a “bodily injury.” Coverage A applies to Walker’s claims. But so

does the Assault and Battery Exclusion. Because Walker’s “bodily injury” arose “in whole or in

part” out of an “assault” and “battery,” as those terms are defined in the Assault and Battery

Exclusion, TBIC is not required to defend or indemnify Greenwood. Shoving a firearm in

Walker’s face was an “assault,” as that term is defined in the policy because it was a “display of



                                                  10
force such as would give a person reason to fear or expect immediate bodily harm.” [DE 28-3 at

238]. Likewise, carjacking, kidnapping, sexually assaulting, and sodomizing all qualify as a

“battery,” as that term is defined in the policy because they were all “physical contact with a person

without . . . her . . . consent that entails some injury or offensive touching.” Id. Because Walker

was assaulted and battered by her assailant, the Assault and Battery Exclusion applies.

        Paragraph G provides that the Assault and Battery Exclusion applies to “acts or omissions”

asserted against Greenwood, “including any act or omission in responding to or failing to respond

or render aid, medical or otherwise, to any victim of the ‘assault’ or ‘battery’ or physical

confrontation or altercation, and all theories of liability . . . including . . . theories of negligence,

gross negligence.” The Kentucky suit alleges that Walker was victimized because Greenwood

“fail[ed] to install and maintain necessary safety features and implement policies to protect

customers.” [DE 15-3 at 167]. It further alleges that “fail[ing] to install and maintain necessary

safety features” is a negligent or grossly negligent omission.

        Although cited by neither party, Doe v. Colony Ins. Co., 399 F. App’x 966 (5th Cir. 2010)

is on point. There, Jane Doe was pumping gas when she was kidnapped, carjacked, and sexually

assaulted. Id. at 967. She sued the owners of the gas station for negligence and premises liability

claims. Id. The owners had a commercial general liability policy. Id. The insurance company

filed a declaratory judgment action and moved for summary judgment, arguing that the “Assault

and Battery Exclusion in the Policy barred all of the claims and damages.” Id. The insurance

policy covered “bodily injuries occurring at [the gas station]. It exclude[d] from coverage . . .

damages or expenses due to bodily injury . . . arising out of or resulting from: (1) Assault and

Battery committed by any person; (2) The failure to suppress or prevent assault and battery by any

person; (3) The failure to provide an environment safe from assault and battery or failure to warn



                                                   11
of the dangers of the environment which could contribute to assault and battery.” Id. at 967–68

(internal quotation marks omitted). The district court granted summary judgment because Doe’s

injuries “arose out of” the assault and battery. Id. at. 968. The Fifth Circuit affirmed. Id.

           Here, the Policy and the facts are strikingly similar to Doe. Coverage A of the present

policy covers “bodily injury,” like the policy in Doe, and both policies include an exclusion for

assault and battery. And, like Doe, the bodily injury here arose from an assault and battery during

a kidnapping. Thus, as in Doe, the claims in the Kentucky suit fall under the Assault and Battery

Exclusion to Coverage A and TBIC is not required to defend or indemnify Greenwood.

           2. The Assault and Battery Exclusion applies and TBIC need not defend or
              indemnify Greenwood under Coverage B (“Personal and advertising injury”).

           Greenwood asserts that because some claims in the Kentucky Suit arose out of a

“carjacking and kidnapping,” [DE 15-3 at 167], liability is established under Coverage B as

kidnapping is a type of detention. [DE 27 at 218–19]. Greenwood cites Coverage B which reads,

in part:

           COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

a.         We will pay those sums that the insured becomes legally obligated to pay as
           damages because of “personal and advertising injury” to which the insurance
           applies. We will have the right and duty to defend the insured against any “suit”
           seeking those damages. (the “Personal and Advertising Injury Coverage”).
           [DE 15-2 at 146] (emphasis added).

           And the definitions section of the policy reads, in part:

           14. “Personal and advertising injury” means injury, including consequential
           “bodily injury”, arising out of one or more of the following offenses:
                  a. False arrest, detention or imprisonment;
                  b. Malicious prosecution;
                  c. The wrongful eviction from, wrongful entry into, or invasion of the right
           of private occupancy of a room, dwelling or premises that a person occupies,
           committed by or on behalf of its owner, landlord or lessor;




                                                    12
               d. Oral or written publication, in any manner, of material that slanders or
       libels a person or organization, but does not include slander or libel that disparages
       a person's or organization's goods, products or services; or
               e. Oral or written publication, in any manner, of material that violates a
       person's right of privacy.
               f. The use of another’s advertising idea in your “advertisement”;
               g. Infringing upon another’s copyright, trade dress or slogan in your
       “advertisement”

Id. at 127 (emphasis added).

       Coverage B insures Greenwood for “personal injury” arising out of “detention.” The

Policy does not define “detention.” Greenwood asserts that the Merriam-Webster definition of

“kidnapping,” includes the word “detain.” [DE 27 at 218–19]. It does. But, under Greenwood’s

proffered definition, kidnapping also includes “seiz[ing] and “unlawful force,” both of which, at

the very least, satisfy the definition of “battery” (“offensive touching”) as defined in the Assault

and Battery exclusion. Id. at 218. Hence, according to Greenwood’s own definition, kidnapping

involves detention and “battery,” and because it involves “battery” it falls under the Assault and

Battery Exclusion.

       Doe is again instructive. There, Jane Doe unsuccessfully argued that the kidnapping was

a “separate event” from the sexual assault, one “accomplished solely by inveiglement and

unaccompanied by force,” so that it did not arise or result from assault and battery and did not fall

under that exclusion. Doe, 399 F. App’x at. 968. Greenwood makes a similar argument, one that

attempts to separate the non-violent aspects of kidnapping (i.e., detention) from the violent ones

in effort to avoid the exclusion. But, as in Doe, the kidnapping here “arose” from assault and

battery and the policy excludes coverage for claims “[a]rising in whole or in part out of any

‘assault’ or battery’ . . .” [DE 28-3 at 238 (emphasis added)], thus it is irrelevant that, semantically

speaking, kidnapping contains a “detention” element.




                                                  13
       Greenwood’s final argument is that TBIC is nonetheless required to defend it against the

Kentucky suit under the doctrines of reasonable expectations and illusory coverage.

               a. The Doctrine of Reasonable Expectations is Inapplicable.

       “The rule of interpretation known as the ‘reasonable expectations doctrine’ resolves an

insurance policy ambiguity in favor of the insured's reasonable expectations.” Kentucky

Employers’ Mut. Ins. v. Ellington, 459 S.W.3d 876, 883 (Ky. 2015) (quoting Aetna Cas. & Sur.

Co. v. Commonwealth, 179 S.W.3d 830, 837 (Ky. 2005). The basic thrust of this doctrine is “that

the insured is entitled to all the coverage he may reasonably expect to be provided under the

policy.” Id. (quoting Simon v. Continental Ins. Co., 724 S.W.2d 210, 212 (Ky. 1986)). “Only an

unequivocally conspicuous, plain and clear manifestation of the company's intent to exclude

coverage will defeat that expectation.” Id. (quoting Simon, 724 S.W.2d at 212). “This test looks

to the reasonableness of what an insured may believe about coverage, and necessarily relies heavily

on the facts.” Id. But reasonable expectations are “not ascertained from the subjective belief,

however genuine, of the insurance applicant”; rather, the “test in determining reasonable

expectations is based on construing the policy language as a layman would understand it.” Sparks

v. Trustguard Ins. Co., 389 S.W.3d 121, 128 (Ky. App. 2012). “Only actual ambiguities in the

policy language will trigger the doctrine of reasonable expectations.” Id. citing True v. Raines, 99

S.W.3d 439, 443 (Ky. 2003).

       Here, Greenwood points to no specific language that is ambiguous and the Court finds no

basis to conclude that Coverage B. The reasonable expectations doctrine is therefore inapplicable.

As noted above, kidnapping involves detention and “battery,” and because it involves “battery” it

falls under the Assault and Battery Exclusion. Greenwood’s expectation of coverage in this

scenario is unreasonable when the Assault and Battery Exclusion indicates a “conspicuous, plain,



                                                14
and clear intent to exclude coverage” for detention “[a]rising in whole or in part out of any ‘assault’

or ‘battery’ committed or attempted by any person.” Simon, 724 S.W.2d at 212; [DE 28-3 at 238]

(emphasis added).

               b. The Doctrine of Illusory Coverage is Inapplicable.

       “The doctrine of illusory coverage, like the doctrine of reasonable expectations, operates

to qualify the general rule that courts will enforce an insurance contract as written.” Sparks, 389

S.W.3d at 129. “[T]he doctrine of illusory coverage is best applied . . . where part of the premium

is specifically allocated to a particular type or period of coverage and that coverage turns out to be

functionally nonexistent.” Id. (quoting Jostens, Inc. v. Northfield Ins. Co., 527 N.W.2d 116, 119

(Minn. App. 1995)).

       Greenwood cites Ritchie v. Turner, 547 S.W.3d 145, 149 (Ky. App. 2018), review denied

(Oct. 25, 2018), which examined whether an insurance contract covered claims arising out of a

teacher’s sexual relationship with a student. The Ritchie court found there was no coverage. That

court noted that even though the teacher’s actions were excluded from coverage, the policy was

not illusory because the administrative officials who were negligent in allowing the relationship to

occur were not excluded from coverage. Id. The Policy here, like the one in Ritchie, is not illusory.

For instance, under the Policy, Greenwood would have coverage if one its employees accidently

locked a patron in a closet or a bathroom, thereby falsely imprisoning them. Or if an employee

detained a patron, without use of force, on the innocently held (but incorrect) suspicion that the

patron had stolen something from Greenwood. These are “foreseeable” scenarios that would be

covered under the Policy. Gower v. Alfa Vision Ins. Corp., No. 2015-CA-000804-MR, 2016 WL

6819754, at *3 (Ky. App. Nov. 18, 2016) (“Coverage is illusory when an insured cannot foresee




                                                  15
any circumstances under which he or she would collect under a particular policy provision”)

(citing Sparks, 389 S.W.3d at 128–129).

                                   IV.     CONCLUSION

       Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court HEREBY ORDERS AS FOLLOWS:

       (1) The Court finds that the exercise of its jurisdiction over this declaratory judgment

          action pursuant to 28 U.S.C § 2201 is proper.

       (2) The Burlington Insurance Company’s Motion for Summary Judgment, [DE 26], is

          GRANTED.

       (3) The Burlington Insurance Company has no liability to Greenwood Rollerdrome, Inc.,

          for the claims alleged in the Walker action.

       (4) This matter is DISMISSED without prejudice and STRICKEN from the Court’s

          active docket.

       (5) The Court will enter a separate Judgment.




                                                         September 30, 2019




                                               16
